Citation Nr: 1209106	
Decision Date: 03/09/12    Archive Date: 03/19/12

DOCKET NO.  00-00 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for residuals of a left salivary gland removal, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from September 1962 to September 1964.

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from an August 1998 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied a rating in excess of 10 percent for a salivary duct stone.  

The appellant appealed the RO's decision and in April 2000, he testified at a Board videoconference hearing.  In April 2001, the Board remanded the matter for additional evidentiary development.  In an August 2002 decision, the Board denied an rating in excess of 10 percent for a salivary duct stone.  

The appellant appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  While the case was pending before the Court, in January 2003, a representative of the VA Office of General Counsel, on behalf of the Secretary, filed a Motion to Remand and to Stay Proceedings.  In a March 2003 order, the Court granted the motion, vacated the Board's August 2002 decision, and remanded the matter for action consistent with the January 2003 motion.

In May 2004 and March 2006, the Board remanded the matter for additional evidentiary development.  In a December 2007 decision, the Board denied a rating in excess of 10 percent for a salivary duct stone.  

The appellant again appealed the Board's decision to the Court.  While the matter was pending before the Court, in April 2008, the appellant's attorney and a representative of VA's General Counsel filed a Joint Motion for Remand.  In an April 2008 order, the Court granted the motion, vacated the Board's December 2007 decision, and remanded the matter to the Board.  

In August 2008, the Board remanded the matter to the RO in compliance with the Court's Order.  While the matter was in remand status, in a December 2008 rating decision, the RO increased the rating for the appellant's salivary duct stone to 20 percent, effective October 16, 2008.  

In an October 2009 decision, at the request of the appellant's attorney, the Board recharacterized the appellant's disability as residuals of a left salivary gland removal.  The Board awarded a 20 percent rating for that disability for the entire appeal period, but determined that a rating in excess of 20 percent was not warranted for any period of the appeal.  In a December 2009 rating decision, the RO effectuated the Board's decision, assigning a 20 percent disability rating for residuals of a left salivary gland removal, effective January 22, 1998.  

The appellant again appealed the Board's decision to the Court.  In a July 2011 memorandum decision, the Court set aside the Board's October 2009 decision and remanded the matter for additional development and readjudication.  

In light of the Court's decision, a remand of this matter is necessary.  The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.

In February 2012 written arguments, the appellant's attorney indicated that the appellant wished to raise claims of service connection for "issues with his teeth" and a disability characterized by difficulty swallowing, both secondary to his service-connected residuals of a left salivary gland removal.  The RO has not yet had the opportunity to address these matters and, therefore, the Board does not have jurisdiction over them.  They are referred to the RO for appropriate action.  

Here, the Board notes that the appellant's attorney has expressly limited the scope of his representation of the appellant to the issue of entitlement to an increased rating for residuals of a left salivary gland removal.  The Board advises the appellant and reminds his attorney that in order to ensure the privacy of claimants' personal information, a properly executed power of attorney will be required to authorize VA's disclosure of information regarding any additional claims.  38 C.F.R. §§ 14.626, 14.631 (2011).  


REMAND

In its July 20011 memorandum decision, the Court ordered the Board to conduct additional evidentiary development for the purpose of determining the severity of functional impairments due to the service-connected residuals of left salivary gland removal.  

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be scheduled for a VA medical examination for the purpose of determining the severity of his service-connected residuals of a left salivary gland removal.  The claims folder must be provided to the examiner for review in connection with the examination.  After examining the appellant and reviewing the claims folder, the examiner should specifically delineate any and all residuals associated with the appellant's service-connected left salivary gland removal, to include specifically stating whether such residuals include paralysis, disfigurement, nonunion of the mandible, or impairment in the function of mastication.  The examiner must also provide an opinion as to the severity of any identified residual of the left salivary gland removal.  A rationale for any opinion offered must be provided.  

2.  After conducting any additional development deemed necessary, the RO should readjudicate the claim, considering all the evidence of record.  If the benefit sought remains denied, the appellant and his attorney should be provided a supplemental statement of the case and an appropriate period of time for response.

The case should then be returned to the Board for appropriate appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



